Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Claims 1-20 have been submitted for examination
Claims 1-20 have been rejected
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Das Sharma US publication no. 2020/0364129 (Hereinafter Sharma).
2.	In regard to claim 1, Sharma teaches:
A peripheral component interconnect express (PCIe) interface device, comprising: 
(Figure 5A/B in Sharma)
a No Operation (NOP) data link layer packet (DLLP) generator configured to generate a NOP DLLP including event information representing an event in response to occurrence of the event; and 
(Figure 5A/B, ref. (510) & (520) and sections [0079]-[0081] in Sharma) in Sharma)
a transmitter configured to transmit the NOP DLLP to an external device through a link including a plurality of lanes.
(Figure 5A/B, ref. (510) & (520) and sections [0079]-[0081] in Sharma) in Sharma)
3.	In regard to claim 2, Sharma teaches:
The PCIe interface device according to claim 1, wherein the NOP DLLP includes a support field including a plurality of bits and the NOP DLLP generator represents the event information by setting at least one bit of the support field of the NOP DLLP.
(Figure 5A/B, ref. (510) & (520) and sections [0079]-[0085] in Sharma) in Sharma)
4.	In regard to claim 3, Sharma teaches:
The PCIe interface device according to claim 2, wherein the NOP DLLP generator generates the NOP DLLP in which the bits in the support field of the NOP DLLP respectively correspond to a plurality of events.
(Figure 5A/B, ref. (510) & (520) and sections [0079]-[0085] in Sharma) in Sharma)
5.	In regard to claim 4, Sharma teaches:
The PCIe interface device according to claim 2, wherein the NOP DLLP generator generates the NOP DLLP corresponding to a single event using all of the bits in the support field of the NOP DLLP.
(Figure 5A/B, ref. (510) & (520) and sections [0079]-[0085] in Sharma) in Sharma)
6.	In regard to claim 5, Sharma teaches:
The PCIe interface device according to claim 1, wherein the transmitter repeatedly transmits the NOP DLLP during a preset time period.
(Figure 7, steps (714) & (716) in Sharma)
7.	In regard to claim 6, Sharma teaches:
The PCIe interface device according to claim 1, further comprising: 
a register storage configured to store data, transmitted and received during a preset time period including an occurrence time of the event, and information about a communication environment in response to the occurrence of the event.
(Figure 7, steps (714) & (716) and sections [0130]-[0132] in Sharma)
8.	In regard to claim 7, Sharma teaches:
The PCIe interface device according to claim 1, wherein the event includes at least one of reduction of lanes due to a timeout of a link training and status state machine (LTSSM), occurrence of link-down due to the timeout of the LTSSM, occurrence of an internal parity error, completion of post-processing of a parity error, performance of a temperature rise prevention operation caused due to a temperature rise, and termination of the temperature rise prevention operation caused due to the temperature rise.
(Figures 5A/B and sections [0060] and [0199] in Sharma)
9.	IN regard to claim 8, Sharma teaches:
A peripheral component interconnect express (PCIe) system, comprising: 
a first PCIe device configured to generate a No Operation (NOP) data link layer packet (DLLP) including event information representing an event in response to occurrence of the event and to transmit the NOP DLLP through a link including a plurality of lanes; and 
(Figure 2A, ref. (202) & (204) and sections [0045]-[0046] in Sharma)
a second PCIe device configured to, when the NOP DLLP is received from the first PCIe device, perform a dump operation for storing information about data and packets transmitted and received during a set time period including a time at which the NOP DLLP is received.
(Figure 2A, ref. (208) & (206) and sections [0045]-[0047] in Sharma)
10.	Claims 9-14 are rejected for the same reasons as per claims 2-7.
11.	Claim 15 is rejected for the same reasons as per claim 8.
12.	Claims 16-20 are rejected for the same reasons as per claims 2-7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112